*394OPINION
By KLINGER, PJ.
In the opinion of this court the overruling of a plea in abatement is not a final order under this section of the statutes. §13459-1 GC; §11582 GC.
See: 12 Ohio Jurisprudence, 741.
Wagner v State, 42 Oh St, 537.
Inskeep v State, 35 Oh St 482.
Inskeep v State, 36 Oh St 145.
Bogart v State, 9 Abs, 436.
This court, sitting in Wood County, in the case of State v James, held that a motion overruling a plea in abatement was not a final order from which error could be prosecuted and the note in the Bogart case in 9 Abs, refers to this ruling by this court.
The appeal and petition in error will be dismissed at the cost of the appellants.
CROW and GUERNSEY, JJ, concur.